Case 1:17-cr-00027-JPJ-PMS Document 187 Filed 05/07/19 Page 1 of 1 Pageid#: 1644




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                ABINGDON DIVISION

                           CRIMINAL MINUTES – JURY TRIAL
                                             Day 7

 Case No.: 1:17cr27                  Date: 5/7/19


 Defendant: Joel Smithers, Bond                      Counsel: Donnie Williams, Appt.



 PRESENT:      JUDGE:                 James P. Jones TIME IN COURT: 9:00 – 10:06 a.m.
               Deputy Clerk:          Felicia Clark                    10:20 – 11:34 a.m.
               Court Reporter:        Donna Prather, OCR                1:00 – 2:20 p.m.
               U. S. Attorney:        Randy Ramseyer; Zachary Lee and Cagle Juhan
               USPO:                  Not Present                       2:36 – 5:12 p.m.
               Case Agent:            Patrick Long                      5:25 – 5:57 p.m.

                                                                    Total: 6 hours 32 minutes

                                     LIST OF WITNESSES

     GOVERNMENT                                      DEFENDANT
   1.                                            1. Tom Hayes
                                                 2. Joel Smithers


 PROCEEDINGS:
      Defendant presents evidence.
      Defendant to remain on bond.


 Additional Information:
 Jury Trial Day 7 held. All parties were present and ready to proceed. Oral motion to suppress
 evidence by defense counsel. Oral motion to admit Defense Exhibit # 1A (Later labeled Defense
 Exhibit #2 by the Court). Oral argument by counsel. Court refused Defense Exhibit 2. Court
 granted motion to suppress evidence by defense counsel. Discussion with counsel as to trial
 progression. Jurors were brought into the courtroom. Defense counsel presented evidence and
 questioned witnesses. Court recessed at 10:06 a.m. Court resumed at 10:20 a.m. Court recessed
 for lunch a 11:34 p.m. Court resumed at 1:00 p.m. Court recessed at 2:20 p.m. Court resumed at
 2:36 p.m. Court recessed at 5:12 p.m. Court resumed at 5:25 p.m. Defendant remained on bond.
 Court adjourned at 5:57 p.m.
